Citation Nr: 1022055	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral eye 
disorders, to include hyperopia with refractive error, 
glaucoma, senile cataracts, and residuals of an abrasion of 
the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).  

The Veteran served on active duty from December 1950 to 
December 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

A Travel Board hearing was held in October 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

In a December 2008 Board decision, it was determined that new 
and material evidence had been received that was sufficient 
to reopen previously denied claims of service connection for 
eye disorders.  These issues were remanded for additional 
evidentiary development, to include a VA examination 
regarding etiology of all currently diagnosed eye disorders.  
The requested examination report is of record, and the claims 
have been returned to the Board for further appellate 
consideration.  

For purposes of clarity, the issues formerly classified as 
entitlement to service connection for residuals of left eye 
abrasion and entitlement to service connection for hyperopia 
with refractive error have been combined as on the title page 
of this decision.  

Additional issues before the Board in December 2008 included 
entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) and entitlement to 
a total rating due to individual unemployability (TDIU).  The 
December 2008 decision denied an initial rating in excess of 
50 percent for PTSD from April 20, 2004, to February 5, 2008.  
However, it was found that an increased rating of 70 percent, 
but not higher, for PTSD was warranted on and after February 
5, 2008.  The claim for an increased rating for PTSD is no 
longer before the Board.  The claim for entitlement to a 
TDIU, effective from February 5, 2008, was granted in a 
January 2009 rating decision.  That issue is also no longer 
before the Board.  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed eye disorders, glaucoma 
and senile cataracts, are not etiologically related to the 
Veteran's active military service.

2.  Currently diagnosed hyperopia is a developmental disorder 
or refractive error of the eye, and service connection is, by 
regulation, precluded for such developmental disorders and 
refractive errors.

3.  No residuals of a reported abrasion of the left eye have 
been found.


CONCLUSIONS OF LAW

1.  Eye disorders diagnosed as glaucoma, senile cataracts or 
residuals of a left eye abrasion were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.306(a) (2009).

2.  The Veteran's refractive error, described as hyperopia, 
is not a disability for VA compensation purposes.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303(c) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2004, June 
2007, and February 2009) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and testimony and statements from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the June 2007 
VCAA letter mentioned above.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Generally, congenital or developmental defects or conditions 
or refractive errors of the eyes are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c) (2009).

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

Review of the Veteran's service treatment records (STRs) 
reflects that he was noted to have hyperopia upon enlistment 
examination in December 1950.  Right eye vision was noted to 
be corrected to 20/30 and left eye vision was corrected to 
20/25.  He was seen in December 1951 for conjunctivitis of 
the left eye.  Ointment was prescribed.  He was also seen 
from June 1, 1952, to June 18, 1952, for a left eye 
condition.  One report reflects that this injury occurred 
when he was struck in the left eye with a stone.  Damage to 
the cornea was noted.  Sulfate ointment was prescribed.  The 
disposition was that the condition was "clearing."  
Separation examination in December 1953 was negative for 
residuals of any inservice eye conditions.  Bilateral vision 
of 20/30 was corrected to 20/40.  

A private report dated in June 1954 reflects that an 
optometrist prescribed glasses for the Veteran in December 
1952 and April 1954.  In 1954, his vision was corrected to 
20/25.  Both eyes were otherwise normal.

Post service private and VA records dated through the present 
day are of record and available for review.  Pertinent 
findings include a private records dated in December 1993 
which shows treatment for bilateral presbyopia, left eye 
retinoschisas, and constant right eye hyperopia.  VA records 
from 2005 show that he gave a history of left eye trauma from 
an inservice explosion in 1952.  Assessments included 
possible glaucoma, hyperopia, and presbyopia.  

In an October 2005 report, a private physician noted that the 
Veteran had initially injured his eye during service in 1952.  
His eye problems now included nuclear cataract, bilateral, 
and bilateral glaucoma, and status post strabismus surgery 
with history of inservice eye injury.

At the October 2008 personal hearing, the Veteran reiterated 
that he injured his eye during service and that it never 
healed.  He continued to have problems with both of his eyes.

In a December 2008 decision, the Board requested that the 
Veteran be examined by an ophthalmologist.  The examiner was 
specifically requested review the claims file and examine the 
Veteran to ascertain the nature and likely etiology of all 
current eye disabilities.  

Initially, the Veteran was examined in March 2009.  An 
addendum report from June 2009 is also of record.  However, 
as these evaluations were accomplished by a staff 
optometrist, additional VA examination was requested in that 
the Board's remand specifically noted that the examinations 
should be conducted by an ophthalmologist.  

The requested examination was conducted in August 2009.  At 
that time, the Veteran reported no problems, and the 
ophthalmologist found that bilateral visual acuity was 
essentially normal at 20/40 in the right eye and 20/30 in the 
left eye.  The Veteran's field of vision was also within 
normal limits.  There was a finding of glaucoma, senile 
cataracts, and hyperopia.  The examiner opined that none of 
these conditions were, as likely as not, secondary to the 
Claimant's time in service or to his being struck in the eye 
by an artillery shell in 1952 in Korea.  This was similar to 
the earlier eye examination reported findings.


Analysis

The Board has thoroughly considered the Veteran's 
contentions.  Importantly, however, to the extent that he has 
been diagnosed with hyperopia, the Board notes that such a 
condition is not a disease or injury for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (2009).  

Further, as to the claim that current eye disorders were of 
service origin or resulted from an inservice left eye injury, 
the Board remanded the examination for review of the claims 
folder and exam with diagnoses of all current eye disorders 
with opinions as to whether any currently found eye 
conditions were of service origin, or, if preexisting 
service, were aggravated therein, or resulted from any 
incident therein.  

In 2009, an ophthalmologist examined the record and the 
Veteran.  It was his determination that the Veteran had no 
eye condition (diagnosed as glaucoma, senile cataracts, and 
hyperopia) that could be the result of any injury or disease 
experienced during his active military service.  There were 
no residuals of eye trauma found.  It was indicated that 
studies did not show "angle recession" which would suggest 
a traumatic etiology for the glaucoma.  Again, this is 
similar to the findings on the earlier eye examination.  
There are no residuals of any eye trauma shown to be related 
to service.

Based on this evidentiary posture, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral eye disorders.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The benefit-of-the-
doubt rule does not apply, and this service connection claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for bilateral eye 
disorders, diagnosed as glaucoma, senile cataracts, 
hyperopia, and residuals of an abrasion of the left eye is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


